Citation Nr: 1712712	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD), status post myocardial infarctions, coronary artery bypass graft and stents (with the exception of a period of a 100 percent rating from March 20, 2009 through June 30, 2009).

2.  Entitlement to an effective date earlier than September 27, 2007 for the award of service connection for CAD, status post myocardial infarctions, coronary artery bypass graft and stents. 


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2014 and August 2015, when it was remanded both times for additional development.  The matter now returns to the Board for appellate consideration.


FINDING OF FACT

On March 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarctions, coronary artery bypass graft and stents (with the exception of a period of a 100 percent rating from March 20, 2009 through June 30, 2009), have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for an effective date earlier than September 27, 2007 for the award of service connection for coronary artery disease, status post myocardial infarctions, coronary artery bypass graft and stents, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement received by the Board on March 22, 2017, the Veteran stated that "pursuant to 38 C.F.R. § 20.204, I withdraw, in its entirety, my heart claim currently before the Board of Veterans' Appeals."  The Veteran further noted his prior withdrawal of the DAV as his representative, and wishes to correct any reflection by the VA that the Veteran is currently represented by the DAV.  The Veteran's April 2012 Notice of Disagreement contained the Veteran's contention that he disagreed with both the effective date of his award of service connection for his heart condition, as well as the assigned ratings.  Further, as the appeal for a higher initial rating for the service-connected CAD is inextricably intertwined with the appeal for an earlier effective date for the award of service connection for the disability, the Board interprets the Veteran's withdrawal of his heart claim, in its entirety, to encompass both with regard to the rating and effective date assigned, as characterized in the statement of the case provided to the Veteran.  Therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for an initial disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarctions, coronary artery bypass graft and stents (with the exception of a period of a 100 percent rating from March 20, 2009 through June 30, 2009), is dismissed.

The appeal for an effective date earlier than September 27, 2007 for the award of service connection for coronary artery disease, status post myocardial infarctions, coronary artery bypass graft and stents, is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


